VICKERY, PJ.
We have gone over this record and we think that there is not enough evidence in this record to sustain the conviction. It seems that the plaintiff in error was about to rent a storeroom and for that purpose went to the storeroom to meet the landlord; and shortly after he entered the storeroom, while waiting for the landlord, the officers came in, they having, had considerable trouble with the former tenant of this property; and after they made a thorough search of the premises, in a distant room they found a half pint of liquor and the plaintiff in error was arrested and found guilty as before stated.
Now the evidence shows that he had *20not rented this place and he denied that this -liquor was his or that he had any knowledge of it and there is no evidence in this record to contradict this statement, As a matter of fact he did not rent the premises and did not become a tenant and we do not think there is sufficient evidence in this record to warrant the conviction of this man.
The judgment will, therefore, be reversed and there being no evidence to connect him with the liquor even if there had been a trafficking by a former tenant, there is nothing for the court to do but to order his discharge.
The judgment therefore will be reversed and the defendant discharged.
Sullivan and Levine, JJ., concur.